DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 appears to contain a typographic error.  The Examiner suggests the following amendment:
7. The method of claim 6, further comprising forming a conductive line electrically connected the vertical structure…

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luan (PG Pub. No. US 2019/0326293 A1) in view of Kang et al. (PG Pub. No. US 2008/0273365 A1).
Regarding claim 1. Luan teaches a method of forming a semiconductor device, comprising: 
forming a stacked structure (¶ 0058: 42) on a semiconductor substrate (¶ 0047: 10), wherein the stacked structure comprises interlayer insulating layers and sacrificial layers alternately and repeatedly stacked on the semiconductor substrate (¶ 0058: 42 comprises alternating layers of silicon oxide and silicon nitride); 
forming a vertical pattern including a semiconductor layer (¶ 0061: SEG 75) and penetrating through the stacked structure (fig. 7: 75 penetrates through alternating layers of stack 42), wherein the vertical pattern includes a first side and a second side opposing the first side; 
forming trenches exposing the sacrificial layers while penetrating through the stacked structure (¶ 0066: 110 formed to extend through stack 42), wherein the trenches comprise a first trench and a second trench adjacent to the first trench (figs. 11A-11B: plurality of adjacent trenches 110);
forming 
forming a plurality of semiconductor regions in the first and second empty spaces, the plurality of semiconductor regions being formed of a semiconductor material epitaxially grown from the semiconductor layer exposed (¶ 0068: silicon formed in openings 122 by epitaxial overgrowth of exposed SEG material 75); and
forming first and second separation structures filling the first and second trenches (¶ 0070: 110 filled with silicon dioxide), 
wherein the vertical pattern is located between the first trench and the second trench (see annotated fig. 11B below: 75 located between first and second trenches 110), 
wherein the first trench faces the first side of the vertical pattern and the second trench faces the second side of the vertical pattern (first 110 disposed on first side of 75, second 110 disposed on second side of 75), and 
wherein the stacked structure comprises a second stacked portion between the second trench and the second side of the vertical pattern (fig. 11B: portion of 42 disposed between second trench 110 and 75).
Luan is silent to the first empty spaces are formed between the first trench and the vertical pattern, the stacked structure comprises a first stacked portion between the first trench and the first side of the vertical pattern.
Kang teaches a semiconductor device comprising memory elements extending between word lines and bit lines (fig. 5: memory cell array 110 comprising memory cells MC extending between word lines WL and bit lines BL), wherein each memory cell includes a first memory cell (MCI) connected to a first side of a word line, and a second memory cell (MC2) connected to a second side of the word line (¶ 0045 & fig. 5: twin memory cell architecture).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first stacked portion and the first empty spaces of Luan between the first trench and 


    PNG
    media_image1.png
    426
    757
    media_image1.png
    Greyscale


Regarding claim 2, Luan in view of Kang teaches the method of claim 1, wherein the plurality of semiconductor regions comprise semiconductor regions having different conductivity types and forming a PN junction (Luan, ¶ 0068: material formed on openings 122 includes at least one p-n junction).

Regarding claim 3, Luan in view of Kang teaches the method of claim 1, wherein the plurality of semiconductor regions partially fill the first and second empty spaces, and wherein the method further comprises forming first and second conductive patterns filling a remainder of the first and second empty spaces, after forming the plurality of semiconductor regions and before forming the first and second separation structures (Luan, ¶ 0068: material formed on openings 122 includes forming second conductivity portion after forming first conductivity portion, and before filling trenches 110).

Regarding claim 6, Luan in view of Kang teaches the method of claim 3, further comprising: 
forming a hole (Luan, ¶ 0071: 160 & fig. 17) by partially removing the vertical pattern or removing the entirety of the vertical pattern after forming the first and second separation structures (Luan ¶¶ 0070-0071 & fig. 15-17: 160 formed by removing at least a portion of SEG 75 after filling at least a portion of 110); and 
forming a vertical structure in the hole, wherein the vertical structure comprises a conductive material (¶ 0072 & fig. 18: conductive structure 170 formed in hole 160).

Regarding claim 7, Luan in view of Kang teaches the method of claim 6, further comprising forming a conductive line electrically connected the vertical structure (Luan, ¶ 0077: conductive elements 252 electrically connected to 170), wherein each of the first and second conductive patterns extends in a first direction parallel to an upper surface of the semiconductor substrate (Luan fig. 13B: conductive patterns 125 extend parallel to upper surface of substrate 10), and wherein the conductive line extends in a second direction parallel to the upper surface of the semiconductor substrate and perpendicular to the first direction (fig. 25: 252 extends parallel to surface of 10 and perpendicular to extending direction of 125).

Regarding claim 8, Luan in view of Kang teaches the method of claim 1, 
wherein the plurality of semiconductor regions comprise a first semiconductor region, a second semiconductor region, a third semiconductor region, and a fourth semiconductor region (Luan ¶ 0068: 125 comprises first, second, third and fourth semiconductor regions), 
wherein the first semiconductor region, the second semiconductor region, the third semiconductor region, and the fourth semiconductor region are sequentially arranged in a direction 
wherein the first and third semiconductor regions have a first conductivity type, wherein the second and fourth semiconductor regions have a second conductivity type different from the first conductivity type, and wherein the first to fourth semiconductor regions constitute a PNPN thyristor memory cell (Luan, ¶ 0068: 125 comprises sequential dopants p+-type, n-type, p-type, and n+-type to provide a lateral thyristor).

Regarding claim 9, Luan in view of Kang teaches the method of claim 1, wherein the first and second separation structures are formed of an insulating material (Luan, ¶ 0070: 110 comprises insulating material).

Regarding claim 10, Luan teaches a method of forming a semiconductor device, comprising: 
forming a stacked structure (¶ 0058: 42) on a semiconductor substrate (¶ 0047: 10), wherein the stacked structure comprises interlayer insulating layers and sacrificial layers alternately and repeatedly stacked on the semiconductor substrate (¶ 0058: 42 comprises alternating layers of silicon oxide and silicon nitride); 
forming a vertical pattern including a semiconductor layer (¶ 0061: SEG 75) and penetrating through the stacked structure (fig. 7: 75 penetrates through alternating layers of stack 42), wherein the vertical pattern includes a first side and a second side opposing the first side; 
forming trenches penetrating the stacked structure (¶ 0066: 110 formed to penetrate through stack 42), wherein the trenches comprise a first trench and a second trench 
forming first and second empty spaces by removing the sacrificial layers exposed, to expose the semiconductor layer of the vertical pattern (¶ 0067 openings 122 formed by removing sacrificial silicon nitride layers to expose 75), wherein the second empty spaces are formed between the second trench and the vertical pattern (fig. 12B: second spaces formed between second trench 110 and 75);
forming a plurality of semiconductor regions in the first and second empty spaces (¶ 0068: epitaxial silicon formed in openings 122); and
forming first and second separation structures filling the first and second trenches (¶ 0070: 110 filled with silicon dioxide), 
wherein the vertical pattern is located between the first trench and the second trench (see annotated fig. 11B below: 75 located between first and second trenches 110), 
wherein the first trench faces the first side of the vertical pattern and the second trench faces the second side of the vertical pattern (first 110 disposed on first side of 75, second 110 disposed on second side of 75), and 
wherein the stacked structure comprises a first stacked structure and a second stacked structure between the second trench and the second side of the vertical pattern (fig. 11B: portion of 42 disposed between second trench 110 and 75).
Luan further teaches the stacked structure forms a thyristor connected to anode lines, and connected between bit lines 19 and word lines 21 in a cell of a multi-layer memory array (shown schematically in fig. 3A)

Kang teaches a semiconductor device comprising twin memory elements TMC, extending between word lines WL and bit lines BL (fig. 5: memory cell array 110 comprising memory cells MC extending between word lines WL and bit lines BL), wherein each memory cell includes a first memory cell (MC1) connected between a first side of a word line and a bit line, and a second memory cell (MC2) connected between a second side of the word line and a bit line (¶ 0045 & fig. 5: twin memory cell architecture).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Luan to provide a second space between a second side of vertical pattern 75 and a second trench 110, and subsequently filling the second spaced with a second stacked structure.  Such a modification would provide a first stacked portion between a first trench and a first side of the vertical pattern, and a second stacked portion between a second trench and a second side of the vertical pattern. The twin memory cell architecture of Kang provides a benefit of storing different data in memory cells MC1 and MC2, providing a reference during a read operation. Thus, modifying the method of Luan to include forming the twin memory cell architecture of Kang would improve the reliability of a read operation.
Furthermore, it has been held that mere duplication of the essential working parts of an invention involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, a method for forming spaces 122 between trench 110 and a side of vertical pattern 75, and filling the spaced with stacked structure 125 is disclosed by Luan.  Modifying the method to include forming second spaces 122 between a second trench 110 and a second side of vertical pattern 75, and 

Regarding claim 11, Luan in view of Kang teaches the method of claim 10, wherein the vertical pattern comprises a semiconductor layer (Luan ¶ 0061: 75 comprises semiconductor material), and wherein the plurality of semiconductor regions are formed of a semiconductor material epitaxially grown from the semiconductor layer of the vertical pattern (Luan, ¶ 0068: semiconductor regions formed in spaces 122 comprise epitaxial material grown from SEG material 75).

Regarding claim 12, Luan in view of Kang teaches the method of claim 10, 
wherein the plurality of semiconductor regions comprise a first semiconductor region, a second semiconductor region, a third semiconductor region, and a fourth semiconductor region (Luan ¶ 0068: 125 comprises first, second, third and fourth semiconductor regions), 
wherein the first semiconductor region, the second semiconductor region, the third semiconductor region, and the fourth semiconductor region are sequentially arranged in a direction away from a side surface of the vertical pattern and parallel to an upper surface of the semiconductor substrate (Luan, fig. 13B: semiconductor regions extend away from side surface of 75 and parallel to surface of 10),
wherein the first and third semiconductor regions have a first conductivity type, wherein the second and fourth semiconductor regions have a second conductivity type different from the first conductivity type, and wherein the first to fourth semiconductor regions constitute a PNPN thyristor memory cell (Luan, ¶ 0068: 125 comprises sequential dopants p+-type, n-type, p-type, and n+-type to provide a lateral thyristor).

Regarding claim 13, Luan in view of Kang teaches the method of claim 10, wherein the plurality of semiconductor regions partially fill the first and second empty spaces, and wherein the method further comprises forming first and second conductive patterns filling a remainder of the first and second empty spaces, before forming the first and second separation structures (Luan, ¶ 0068: material formed on openings 122 includes forming second conductivity portion before filling trenches 110).

Regarding claim 15, Luan in view of Kang teaches the method of claim 13, further comprising: 
forming a hole (Luan, ¶ 0071: 160 & fig. 17) by partially removing the vertical pattern or removing the entirety of the vertical pattern after forming the first and second separation structures (Luan ¶¶ 0070-0071 & fig. 15-17: 160 formed by removing at least a portion of SEG 75 after filling at least a portion of 110); and 
forming a vertical structure in the hole, wherein the vertical structure comprises a conductive material (¶ 0072 & fig. 18: conductive structure 170 formed in hole 160).

Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luan in view of Kang as applied to claims 3 and 13 above, and further in view of Sciarillo et al. (PG Pub. No. US 2015/0243885 A1).
Regarding claim 4, Luan in view of Kang teaches the method of claim 3, comprising a plurality of semiconductor regions (Luan, ¶ 0068: PNPN structure 125) formed in the first and second empty spaces (Luan, ¶ 0068 & fig. 13B: 125 formed in spaces 122).
Luan in view of Kang further teaches the semiconductor device comprises memory cells, wherein various embodiments comprise variable resistance storage elements among others (Luan, ¶ 0050: memory cells configured with PNPN structures, resistive elements, phase change material, etc.).

Sciarillo teaches a memory cell (¶ 0015: 30) comprising a diode (¶ 0018: diode 38) and a variable resistance storage element (¶ 0017: 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the horizontal structure of Luan in view of Kang with the resistance variable data storage element of Sciarillo, as a means to provide a non-volatile memory cell with phase change material (Sciarillo, ¶ 0012 & Luan, ¶ 0050).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ303, 306 (1950). See MPEP § 2143.02.

Regarding claim 5, Luan in view of Kang and Sciarillo teaches the method of claim 4, wherein each of the data storage elements comprises a resistance variable element (Sciarillo, ¶ 0017 & Luan, ¶ 0050).

Regarding claim 6, Luan in view of Kang and Sciarillo teaches the method of claim 3, further comprising: 
forming a hole (Luan, ¶ 0071: 160 & fig. 17) by partially removing the vertical pattern or removing the entirety of the vertical pattern after forming the first and second 
forming a vertical structure in the hole, wherein the vertical structure comprises a conductive material (¶ 0072 & fig. 18: conductive structure 170 formed in hole 160).

Regarding claim 14, Luan in view of Kang teaches the method of method of claim 13, comprising a plurality of semiconductor regions formed in the first and second empty spaces (Luan, ¶ 0068 & fig. 11B: semiconductor regions 125 formed in spaces 122 on each side of 75).
Luan in view of Kang is silent to the method further comprising: 
forming first data storage elements in contact with the plurality of semiconductor regions in the first empty spaces; and 
forming second data storage elements in contact with the plurality of semiconductor regions in the second empty spaces, before forming the first and second conductive patterns.
Luan in view of Kang further teaches the semiconductor device comprises memory cells, wherein various embodiments comprise variable resistance storage elements among others (Luan, ¶ 0050: memory cells configured with PNPN structures, resistive elements, phase change material, etc.).
Sciarillo teaches a memory cell (¶ 0015: 30) comprising a diode (¶ 0018: diode 38) and a variable resistance storage element (¶ 0017: 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor regions of Luan in view of Kang in contact with the resistance variable data storage element of Sciarillo, as a means to provide a non-volatile memory cell with phase change material (Sciarillo, ¶ 0012 & Luan, ¶ 0050).  Furthermore, it would have been obvious to said artisan to configure the method to include forming the first and second data storage elements before forming the 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ303, 306 (1950). See MPEP § 2143.02.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the claim 16 limitations stating:
the vertical pattern and the first and second partition walls are formed between the first trench and the second trench, and 
wherein the stacked structure comprises a first stacked portion between the first trench and the first side of the vertical pattern and a second stacked portion between the second trench and the second side of the vertical pattern.

Luan teaches a method of forming a semiconductor device, comprising: 
forming a stacked structure (¶ 0058: 42) on a semiconductor substrate (¶ 0047: 10), wherein the stacked structure comprises interlayer insulating layers and sacrificial layers 
forming a vertical pattern (¶ 0061: 75) and penetrating through the stacked structure (fig. 7: 75 penetrates through alternating layers of stack 42), the vertical pattern including a semiconductor layer (¶ 0061: 75 comprises SEG material), wherein the vertical pattern includes a first side and a second side opposing the first side;
forming first and second partition walls penetrating through the stacked structure (¶ 0070 & fig. 15: insulating partition walls formed by partially filling recesses 110), wherein the first and second partition walls are formed before or after forming the vertical pattern (¶ 0070: insulating fill formed after forming 75); 
forming trenches exposing the sacrificial layers while penetrating through the stacked structure (¶ 0066 & figs. 11A-11B: at least a portion of trenches 110 penetrate through stack 42 and expose sacrificial layers), wherein the trenches comprise a first trench and a second trench adjacent to the first trench (figs. 11A-11B: plurality of adjacent trenches 110);
forming first and second empty spaces by removing the sacrificial layers exposed, to expose the vertical pattern (¶ 0067 & figs. 12A-12B: spaces 122 formed by selectively removing sacrificial layers from stack 42, exposing at least a portion of 75), wherein the second empty spaces are formed between the second trench and the vertical pattern (fig. 12B: second spaces formed between 110 and 75); 
forming a plurality of first semiconductor regions in the first empty spaces and a plurality of second semiconductor regions in the second empty spaces (¶ 0068 & fig. 13B: 125, comprising a semiconductor region, formed in plurality of spaces 122); and 
forming first and second separation structures filling the first and second trenches (¶ 0070: 110 filled with silicon dioxide), 
wherein the vertical pattern is formed between the first partition wall and the second partition wall (fig. 15: 75 arranged between partition walls partially filling trenches 110). 
Luan is silent to wherein the vertical pattern and the first and second partition walls are formed between the first trench and the second trench, and 
wherein the stacked structure comprises a first stacked portion between the first trench and the first side of the vertical pattern and a second stacked portion between the second trench and the second side of the vertical pattern.
Kang is also silent to a stacked structure comprising a first stacked portion between a first trench and a first side of a vertical pattern and a second stacked portion between a second trench and a second side of the vertical pattern.
In light of these limitations in the claims, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive for the following reasons.
The Applicant’s argument regarding the rejections of claims 1 and 10 state:
“However, Kang shows none of the first and second empty spaces, the first and second trenches, the first and second stacked portions, and the vertical pattern recited in claim 1. Kang also does not show any relation or connection between one of the multiple bit lines BL, the multiple word lines WL, and the multiple twin memory cells TMC of the twin memory cell array 110 and one of the first and second empty spaces, the first and second trenches, the first and second stacked portions, and the vertical pattern recited in claim 1. Rather, Kang merely discloses that each memory cell MC1 or MC2 of the twin memory cells TMC is connected between a corresponding word line and bit line. See, e.g., Fig. 5 and paragraph 0045 of Kang above.”
The Examiner respectfully disagrees.  As noted in the rejection of claim 1 above, Luan teaches forming stacked structure 125 in spaces 122 between trench 110 and a side of vertical pattern 75 (see figs. 13A-13B).  This stacked structure forms a thyristor connected to anode lines, and connected between bit lines 19 and word lines 21 in a cell of a multi-layer memory array (shown schematically in fig. 3A).  Luan fails to teach a second thyristor formed in a second space between a second side of the vertical pattern and a second trench.
Kang teaches a semiconductor device comprising twin memory elements TMC, extending between word lines WL and bit lines BL (fig. 5: memory cell array 110 comprising memory cells MC extending between word lines WL and bit lines BL), wherein each memory cell includes a first memory cell (MC1) connected between a first side of a word line and a bit line, and a second memory cell (MC2) connected between a second side of the word line and a bit line (¶ 0045 & fig. 5: twin memory cell architecture).  The twin memory cell architecture of Kang provides a benefit of storing different data in memory cells MC1 and MC2, providing a reference during a read operation. Thus, modifying the circuit of Luan to include the twin memory cell architecture of Kang would improve the reliability of a read operation.
Since Luan teaches a method of forming spaces 122 between trench 110 and a side of vertical pattern 75, and filling the spaced with stacked structure 125, the method of Luan could be easily modified to provide a second space between a second side of vertical pattern 75 and a second trench 110, and subsequently filling the second spaced with a second stacked structure.  Such a modification would provide a first stacked portion between a first trench and a first side of the vertical pattern, and a second stacked portion between a second trench and a second side of the vertical pattern.


The Examiner notes that the allowable subject matter of claim 16 includes the feature of “the stacked structure comprises a first stacked portion between the first trench and the first side of the vertical pattern and a second stacked portion between the second trench and the second side of the vertical pattern” in combination with the features of “the vertical pattern and the first and second partition walls are formed between the first trench and the second trench”.  As claims 1 and 10 are silent to the formation of partition walls, they does not recite the allowable subject matter above.

The Examiner further notes that any new grounds of rejection set forth in the rejection of claim 10 above is necessitated by the Applicant’s amendment changing the scope of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.